Laughlin, J. (dissenting):
I agree with Mr. Justice O’Brien that the term of office of Mr. Justice Fitzgerald did not expire until midnight of the 31st day of December,-1903, but I am of opinion that the vacancy could be filled by an appointment in. advance, provided the official making the appointment remained in office at the time the vacancy arose.
I atii also of the. opinion that the provision of section 94 of the revised charter (Laws of 1901, chap. 466), that the term of office of the mayor shall expire at noon on the first day of January is not in conflict with the provision of section 3 of article 12 of the Constitution.' The primary purpose of this provision of the Constitution was to provide for the election of local officers in odd numbered years, in order to separate those elections from elections more directly involving the principles of the respective political parties. The provision ■ that the term of city officers “ shall expire at the end of an odd numbered year ” does not require a literal construction. This was inserted to the end that the election of the successor might occur in the odd numbered year, and to fix a time when the term of office should'expire in order to carry out that provision. If for convenience or to perpetuate a custom, the Legislature saw fit to provide that the term should expire a few hours after midnight of the last day of the odd numbered year, that would not be in conflict with the spirit and intent of this constitutional .provision. For all practical purposes the term of office would' still expire at the end of the year. The custom has prevailed from time immemorial in the office of the chief executive of the nation, of the State and of the mayors of cities for the outgoing official to be in his office at a- particular time to gre.et the incoming official and formally to turn over the affairs of office to" him.. This custom, it may be assumed, was known to the members of the Constitutional Convention who approved this constitutional provision for submission to the People. The provision of the revised charter for. the expiration of the term of office of the mayor at noon oñ the first, day of January was enacted subsequent to the adoption of the constitu*249tional provision that the term of office of such an officer-should expire at the end of an odd numbered year. It is safe to say that more than half the members of the Legislature who participated in the enactment of this provision of the revised charter participated also in the deliberations of the Constitutional Convention that framed this constitutional provision.
I am of opinion, therefore, that the provision of the revised charter is constitutional and valid, and that the appointment of Clark by Mayor Low was lawful and that he is entitled to the office.
Judgment ordered for defendant Fitzgerald.